



COURT OF APPEAL FOR ONTARIO

CITATION: Coady v. Scotiabank, 2017 ONCA 92

DATE: 20170201

DOCKET: C61390 (M45940)

Doherty, Brown and Miller JJ.A.

BETWEEN

Martha Coady

Appellant (Plaintiff)

and

Scotiabank and a person or persons unknown

Defendants

and

The Librarian and
    Archivist of Canada

Respondent (Respondent)

Martha Coady, appearing in person

Evan L. Cappe for the Scotiabank

Helene Robertson for the respondent, the Librarian and Archivist
    of Canada (represented by the Attorney General of Canada)

Heard and released orally:  January 26, 2017

On appeal from the order of Justice John M. Johnston of
    the Superior Court of Justice, dated November 13, 2015.

ENDORSEMENT

[1]

We will assume without deciding that the order under appeal is a final
    order and therefore appealable directly to this court.

[2]

On the appeal from the part of the order varying paras. 3 and 4 of the December
    17, 2013 order, by deleting those paragraphs, we agree with the motion judges
    analysis and conclusions at paras. 13 to 19.

[3]

On the appeal from the part of the order quashing the summons to
    witnesses, again, we agree with the motion judges analysis at para. 21.  There
    was nothing in the material referable to the motion in which the summons to
    witness was issued to suggest that the witnesses, or specifically documents in
    the control of the witnesses, had any relevance to the motion or to the claim
    brought by the appellant against the bank.

[4]

This litigation is an action brought by the appellant against the Bank. 
    The claim was started four and one-half years ago and has not yet reached
    discovery.  The time has come for discoveries to be held so that the appellant
    can find out exactly what the Bank has and does not have, and what the Bank relied
    on and did not rely on by way of relevant documentation or evidence from other
    persons.

[5]

We direct that the discoveries in this matter should proceed before any
    further motions are brought seeking to compel the evidence of, or documents in
    the possession of, persons who are third parties and not named in this
    litigation.

[6]

The appeal is dismissed.

[7]

Costs are awarded to the respondent in the amount of $3,800, inclusive
    of disbursements and relevant taxes.

Doherty J.A.

D.M. Brown J.A.

B.W. Miller J.A.


